fe

 

Case 2:21-cr-00069-Z-BR Document 1 Filed 08/26/21 Page 1 of3—Pagelpb1t—
U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
‘ILED

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT AUG 26 2021
FOR THE NORTHERN DISTRICT OF TEXAS CLERK. U.S. DISTRICT cots
AMARILLO DIVISION By—__,__ > '
epuly

 

 

UNITED STATES OF AMERICA

V. No. 2 21CR-069- Z

VICTOR CHAVEZ, JR.

 

INDICTMENT
The Grand Jury Charges:
Count One
Possession with Intent to Distribute
500 Grams or More of Methamphetamine
(Violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii))

On or about July 27, 2021, in the Amarillo Division of the Northern District of
Texas, and elsewhere, Victor Chavez, Jr., defendant, did intentionally and knowingly
distribute and possess with intent to distribute 500 grams and more of a mixture and
substance containing a detectable amount of methamphetamine, a Schedule II controlled
substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(A)(viii), Title 18, United States Code, Section 2, and Pinkerton v. United

States, 328 U.S. 640 (1946).

Victor Chavez, Jr.
Indictment - Page 1
Case 2:21-cr-00069-Z-BR Document 1 Filed 08/26/21 Page 2of3 PagelD 2

A TRUE BILL:

 

 

PRERAK SHAH
ACTING UNITED STATES ATTORNEY

 

Assistant United $tates Attorney
New Mexico State BarfNo. 12501
500 South Taylor Street, Suite 300
Amarillo, Texas 79101-2446

Telephone: 806-324-2356
Facsimile: 806-324-2399
E-Mail: anna.bell@usdoj.gov .

Victor Chavez, Jr.
Indictment - Page 2

 
Case 2:21-cr-00069-Z-BR Document1 Filed 08/26/21 Page 3of3 PagelD 3

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS —
AMARILLO DIVISION

 

THE UNITED STATES OF AMERICA
Vv.

VICTOR CHAVEZ, JR.

 

INDICTMENT

-COUNT I: POSSESSION WITH INTENT TO DISTRIBUTE 500
GRAMS OR MORE OF METHAMPHETAMINE
Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A)(viii).

(1 COUNT)

 

A true bill rendered:

Amarillo Pog. yee Foreperson

Clerk
WARRANT TO BE ISSUED

PLANE
Filed in open court this Xx p Wr aa Lu USE 2 A.D. 2021.

Aor Aan! Pauw

UNITED STATES MAGISTRATE JUDGE
